Case: 16-40058      Document: 00513944773         Page: 1    Date Filed: 04/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                      No. 16-40058
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                                April 7, 2017

VERNON KING, JR.,                                                             Lyle W. Cayce
                                                                                   Clerk
                                                 Plaintiff-Appellant

v.

BRYAN COLLIER; STEVEN N. RICH; GENE A. KROLL; CORDLE A.
THOMAS, JR.; KEITH GORSUCH; SHARON D. ALLEN; BRIDGHETT G.
EDDIE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 1:10-CV-36


Before JONES, SMITH, and DENNIS, Circuit Judges.
PER CURIAM: *
       Vernon King, Jr., Texas prisoner # 590316, filed a 42 U.S.C. § 1983
complaint in which he alleged an incident at the Stiles Unit of the Texas
Department of Criminal Justice - Institutional Division.                 King moves to
proceed in forma pauperis to appeal the magistrate judge’s order denying his
motion for appointment of counsel. This court must examine the basis of its



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40058    Document: 00513944773    Page: 2   Date Filed: 04/07/2017


                                No. 16-40058

jurisdiction, sua sponte, if necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th
Cir. 1987). We lack jurisdiction to address this appeal. See Donaldson v.
Ducote, 373 F.3d 622, 624 (5th Cir. 2004); see also Colburn v. Bunge Towing,
Inc., 883 F.2d 372, 379 (5th Cir. 1989). Accordingly, we dismiss the appeal and
deny King’s motion as moot.
      APPEAL DISMISSED; MOTION DENIED AS MOOT.




                                      2